DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070020097 A1 to Ursua in view of US 20140246861 A1 to Jeon.
Regarding claim 1, Ursua discloses a system comprising:
a first funnel (Fig. 1: 8) connected to a first end of an elongated tube (6,4,10), wherein the first funnel is connected by a narrow end (at 28) of the first funnel; 
a second funnel (12) connected to a second end of an elongated tube, wherein the second funnel is connected by a narrow end (at 30) of the second funnel; 
a rotatable propellor (62) disposed within the elongated tube; and 
an electric generator (Fig. 8: 52). 
However, it fails to disclose an electric generator comprising a spindle attached to the propellor that is configured to rotate when the propellor rotates, a rotating bar operably connected to the spindle and configured to rotate when the spindle rotates, a magnet affixed to an end of the rotating bar, and an outer circle of conductive material surrounding the magnet, such that rotation of the magnet is configured to generate an electric current.
Jeon teaches an electric generator (Fig. 7: 1) comprising a spindle (234) attached to the propellor (211) that is configured to rotate when the propellor rotates, a rotating bar (112a) operably connected to the spindle and configured to rotate when the spindle rotates, a magnet (Fig. 3: 111a) affixed to an end of the rotating bar (112a), and an outer circle of conductive material (131) surrounding the magnet, such that rotation of the magnet is configured to generate an electric current.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the generator configuration as disclosed by Jeon to the system disclosed by Ursua.
One would have been motivated to do so to optimize size and construction to maximize power generation. Refer to Jeon, [0002].
Regarding claim 3, Ursua discloses the electric generator is a turbine generator [0061].
Regarding claim 4, Ursua discloses a buoyancy system (Fig. 7: 80), wherein the buoyancy system will allow the gulf current electric generator to be suspended at a chosen depth in the ocean (Fig. 8).
Regarding claim 5, Ursua discloses the propeller (Fig. 8: vertical axis turbine) rotates about a Y axis in relation to the sea floor.
Regarding claim 6, Ursua discloses the first funnel is conical (claim 3).
Regarding claim 7, Ursua discloses the first funnel is pyramid shaped (claim 3).
Regarding claim 8, Ursua discloses the first funnel is removably attached (Fig. 1: flange 28) to the elongated tube.
Regarding claim 9, Ursua discloses the second funnel is removably attached (Fig. 1: flange 30) to the elongated tube.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070020097 A1 to Ursua in view of US 2439575 A to Morris and US 20140246861 A1 to Jeon.
Regarding claim 10, Ursua discloses a system comprising:
a first funnel (Fig. 2: 8) connected to a first end of an elongated rectangular tube (6,4,10), wherein the first funnel is connected by a narrow end (28) of the first funnel; 
a second funnel (12) connected to a second end (30) of the elongated tube, wherein the second funnel is connected by the narrow end (30) of the second funnel; 
the elongated rectangular tube has at least one propeller (62) rotatably coupled therein; 
wherein the at least one propeller is operably coupled to an electric generator (Fig. 8: 52). 
However, it fails to disclose the at least one propellor comprising wherein the propellor comprises a central hub and a plurality of individual blades, wherein each blade is pivotally connected to the central hub via a hinge; wherein the electric generator comprising a spindle attached to the propellor that is configured to rotate when the propellor rotates, a rotating bar operably connected to the spindle and configured to rotate when the spindle rotates, a magnet affixed to an end of the rotating bar, and an outer circle of conductive material surrounding the magnet, such that rotation of the magnet is configured to generate an electric current.
Morris teaches the at least one propellor comprising wherein the propellor comprises a central hub (Fig. 1: 5) and a plurality of individual blades (10), wherein each blade is pivotally connected to the central hub via a hinge (12).
Jeon teaches wherein the electric generator (Fig. 7: 1) comprising a spindle (234) attached to the propellor (211) that is configured to rotate when the propellor rotates, a rotating bar (112a) operably connected to the spindle and configured to rotate when the spindle rotates, a magnet (Fig. 3: 111a) affixed to an end of the rotating bar (112a), and an outer circle of conductive material (131) surrounding the magnet, such that rotation of the magnet is configured to generate an electric current.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the propellor 
One would have been motivated to do so to vary the blade angle and to optimize size and construction to maximize power generation (refer to Jeon, [0002]).
Regarding claim 11, Ursua discloses the electric generator is a turbine generator [0061].
Regarding claim 12, Ursua discloses a buoyancy system (Fig. 7: 80), wherein the buoyancy system will allow the gulf current electric generator to be suspended at a chosen depth in the ocean (Fig. 8).
Regarding claim 13, Ursua discloses the at least one propeller is horizontal in relation to a base of the rectangular tube [0018].
Regarding claim 14, Ursua discloses the first funnel is pyramid shaped (claim 3).
Regarding claim 15, Ursua discloses the second funnel is pyramid shaped (claim 3).
Regarding claim 16, Ursua discloses the first funnel is removably attached (Fig. 2: flange 28) to the elongated tube.
Regarding claim 17, Ursua discloses the second funnel is removably attached (Fig 2: flange 30) to the elongated tube.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070020097 A1 to Ursua in view of US 2439575 A to Morris and US 20140246861 A1 to Jeon as applied to claim 10 above and further in view of US 20190128239 A1 to Kristensen.
Regarding claims 18-19, Ursua, Jeon, and Morris discloses a system as described above. 
However, it fails to disclose a second propeller rotatably couple within the elongated rectangular tube; and a second electric generator operably coupled to the second propeller.
Kristensen teaches a second propeller (Fig. 15: 23) rotatably couple within the elongated rectangular tube; and a second electric generator [0020] operably coupled to the second propeller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the second propeller/generator as disclosed by Kristensen to the system disclosed by Ursua.
One would have been motivated to do so to generate additional power. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion





































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832